                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                     CASE NO.: 5:20-cv-00084-KDB-DSC

 MATTHEW MCPHERSON,

                               Plaintiff,

              vs.

 AUTO-OWNERS INSURANCE
 COMPANY and OWNERS INSUR-
 ANCE COMPANY,

                             Defendants.


                        CONSENT PROTECTIVE ORDER

      Pursuant to the Federal Rules of Civil Procedure, the stipulation of the parties

to this action that certain discovery material is and should be treated as confidential,

and the agreement between the parties to the terms of this Order, IT IS ORDERED:

      1.     Discovery Material. This Order governs the production and handling

of information contained in or derived from documents or testimony (“Discovery Ma-

terial”) disclosed by any party or third-party (“Disclosing Party”) to any party or third-

party (“Receiving Party”).

      2.     Confidential Discovery Material. A Disclosing Party may designate

as Confidential any Discovery Material that counsel for the Disclosing Party, in good

faith, determines is protected from unprotected disclosure under applicable law, in-

cluding information protected from public disclosure by statute, medical information,

sensitive personal information, trade secrets, or confidential research, development,




     Case 5:20-cv-00084-KDB-DSC Document 14 Filed 10/09/20 Page 1 of 10
or commercial information. Discovery Material may be so designated by stamping or

marking every page of every confidential document, whether physical or electronic,

that is produced as confidential in a manner that will not interfere with the docu-

ment’s legibility (“Confidential Discovery Material”). The designation may include

the case name, the court, the docket number, and the phrase “confidential and subject

to protective order.” If documents are being produced in electronic format, the desig-

nation may be in the form of a large watermark placed diagonally across the docu-

ment and the document may be rendered non-editable.

      3.     Copies. All copies, duplicates, extracts, summaries, or descriptions of

Confidential Discovery Materials shall be designated “CONFIDENTIAL” by the cop-

ying party and shall be treated as Confidential Discovery Materials pursuant to the

terms of this Order.

      4.     Redactions. Before producing Discovery Material, the Disclosing Party

may redact privileged information, password information, social security numbers, or

financial account numbers. The Disclosing Party shall produce a privilege log pursu-

ant to Paragraph 13.

      5.     Deposition Testimony. All oral deposition testimony shall automati-

cally be deemed Confidential and treated as such under this Order for thirty days

after counsel has received copies of the deposition transcript. Within thirty days of

receipt of the transcript—or on the record during the deposition—any party may des-

ignate specific portions of the testimony Confidential consistent with the provisions

in Paragraph 2.



                                          2

     Case 5:20-cv-00084-KDB-DSC Document 14 Filed 10/09/20 Page 2 of 10
      6.      Limited Use of Confidential Discovery Material. Each Receiving

Party shall: (i) maintain Confidential Information in a secure and safe area and shall

exercise due and proper care with respect to the storage, security, custody and use of

all Confidential Discovery Material, and (ii) shall not directly or indirectly, transfer,

disclose, reveal, or communicate in any way any Confidential Discovery Material or

information therein to any person other than those specified in this Paragraph 6, as

ordered by the Court, or permitted in writing by the Disclosing Party. Subject to the

provisions of this Order, counsel for any Receiving Party shall maintain a record of

those persons, excluding employees of counsel, who have reviewed or been given ac-

cess to Confidential Discovery Materials, along with the original executed copies of

Exhibit A. A Receiving Party may disclose Confidential Discovery Materials to:

           a. the Court and its staff;

           b. the parties, counsel of record, their law firms, and their outside messen-

              ger, copy, coding, document collection, document processing, or other

              clerical-service vendors not employed by a party or counsel of record;

           c. persons shown on the face of the Confidential Discovery Material to have

              authored the document;

           d. court reporters retained to transcribe testimony;

           e. the parties and employees of a party to this Order but only to the extent

              the employee’s assistance is necessary to prosecute or defend this litiga-

              tion and the document is necessary for the employee to aid in his area

              of assistance, all of whom must sign Exhibit A;



                                           3

     Case 5:20-cv-00084-KDB-DSC Document 14 Filed 10/09/20 Page 3 of 10
           f. employees of any party’s insurer, only if the employee is directly in-

              volved in the handling of the claims at issue in this litigation, all of

              whom must sign Exhibit A;

           g. outside independent persons who are retained by a party to provide as-

              sistance as mock jurors or focus group members or the like, and experts

              or consultants retained to provide testimony or assist counsel of record,

              so long as such persons sign Exhibit A or a confidentiality agreement,

              all of whom must sign Exhibit A; and

           h. other persons to whom the Disclosing Party has consented in writing.

      7.      Filing of Confidential Materials. Any motion, memorandum, docu-

ment or other paper filed with the Court is presumptively a public document and any

decision of the Court regarding whether to allow any filing to be made under seal is

subject to Local Rule 6.1 and applicable law. A party filing Confidential Information

shall comply with Local Rule 6.1.

      8.      Objections to Designations. A party may, at any time, object to the

designation of Discovery Material as Confidential by notifying the Disclosing Party

in writing. The parties must then meet and confer regarding the Confidentiality of

the disputed Discovery Material. In the event agreement cannot be reached, the chal-

lenging party shall apply for an appropriate ruling from the Court. The party seeking

to maintain the Discovery Materials as Confidential generally will bear the burden

of proof as to such designation. The Discovery Materials designated as Confidential




                                           4

     Case 5:20-cv-00084-KDB-DSC Document 14 Filed 10/09/20 Page 4 of 10
shall continue to be treated as such and subject to this Consent Discovery Manage-

ment and Protective Order pending determination by the Court of the merits of any

such challenge. If the Court upholds such a challenge and enters an order that par-

ticular Discovery Materials are not entitled to the Confidential designation, the

Discovery Materials shall nevertheless continue to be treated as Confidential, as

applicable, and subject to the terms of this Consent Discovery management and

Protective Order, for twenty days following the entry of such order to enable the

Disclosing Party to seek review and a stay of such order.

      9.     Subpoena of Confidential Discovery Material. Nothing in this

Order shall prevent the parties from responding to a validly issued subpoena or

order from a court of competent jurisdiction that seeks disclosure of Confidential

Discovery Material. The party responding to a subpoena or order must, at leas t

five business days before responding to the subpoena or order, provide written

notice to the Disclosing Party. The person or entity issuing the subpoena must

sign an affidavit in the form of Exhibit A before any Confidential Discovery Ma-

terial can be disclosed.

      10.    Third-Party Productions. Third parties producing documents in this

action may also designate Discovery Material as Confidential subject to the same

protections and constraints as the parties to the action. A copy of the Consent Discov-

ery Management and Protective Order shall be served with any subpoena served in

this action. All documents produced by third parties shall be treated as Confidential

for a period of fourteen days from the date of their production, and during that period



                                          5

     Case 5:20-cv-00084-KDB-DSC Document 14 Filed 10/09/20 Page 5 of 10
any party may designate such documents and/or material as Confidential pursuant

to this Order.

      11.    Failures to Designate. Confidential Discovery Material produced

without a Confidential designation may be designated Confidential as soon as

reasonably possible after the Disclosing Party becomes aware of the disclosure

and shall thereafter be treated as Confidential, as applicable, by all to whom they

have been produced. The Disclosing Party shall reproduce the document with the

correct Confidentiality marking as soon as practicable. The Receiving Party may

object to any such designation and challenge the designation using the procedures

stated in Paragraph 8, above. A party's failure to designate Discovery Material as

Confidential shall not waive a claim of Confidentiality, either as to the specific

Discovery Material or as to any related Documents.

      12.    Non-Waiver and Clawback. Rule 502(d) of the Federal Rules of

Evidence and all relevant interpreting case law shall govern the production of

Discovery Material protected by attorney-client privilege and work product pro-

tection. Specifically, any party may demand, in writing, the return of Discovery

Material containing privileged information if the party discovers it has produced a

document containing privileged information and represents that the document was

not intentionally produced despite awareness of its privileged nature as allowed

and required by Rule 502(d). A party may also demand, subject to the procedural

provisions of Rule 502, the return of non-responsive Discovery Material to the

extent it is inadvertently produced in discovery.



                                         6

     Case 5:20-cv-00084-KDB-DSC Document 14 Filed 10/09/20 Page 6 of 10
        13.   Privilege Assertion. The parties shall generate a listing of all other

ESI that is withheld or redacted on the basis of privilege or work product in electronic

spreadsheet format in compliance with the Federal Rules of Civil Procedure. To limit

the cost of a privilege review and make document production more efficient, the Par-

ties agree that a privilege log need not include (1) communications between a party

and its outside counsel following the filing of this lawsuit, or (2) redacted documents

if the information that would appear on a privilege log is noted on the face of the

document and the bibliographic information is not redacted or such information is

contained in produced metadata.

        14.   Document Stamping. Each page of a produced document will have a

legible, unique page identifier (“Bates Number”) electronically “burned” onto the im-

age at a location that does not conceal or interfere with any information from the

source document. The Bates Number for each page of each document shall also iden-

tify the Disclosing Party. In the case of materials redacted or deemed confidential, a

redaction or confidentiality designation may be “burned” onto the document’s image.

The confidentiality designation will be burned onto the document at a location that

does not obliterate, conceal, or interfere with any information from the source docu-

ment.

        15.   Continuing Effect and Modification Of Order. This Order shall be

subject to modification on motion of any party or any other person who may show an

adequate interest in the matter to intervene for purposes of addressing the scope and

terms of this Order. The Order shall not, however, be modified until the parties have



                                           7

     Case 5:20-cv-00084-KDB-DSC Document 14 Filed 10/09/20 Page 7 of 10
been given notice and an opportunity to be heard on the proposed modification. The

obligations of this Order shall survive the termination of the action and continue to

bind the parties and their counsel, which the Court will maintain continuing juris-

diction to enforce.

      SO ORDERED.



                            Signed: October 9, 2020




                                             8

     Case 5:20-cv-00084-KDB-DSC Document 14 Filed 10/09/20 Page 8 of 10
                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                    CASE NO.: 5:20-cv-00084-KDB-DSC

 MATTHEW MCPHERSON,

                             Plaintiff,

              vs.

AUTO-OWNERS INSURANCE
COMPANY; OWNERS INSUR-
ANCE COMPANY,

                          Defendants.


                     EXHIBIT A TO PROTECTIVE ORDER

        The undersigned hereby acknowledges that he or she has read the Consent
Protective Order (the “Order”) dated _____________, in the above captioned action,
understands the terms thereof, and agrees to be bound by such terms. The under-
signed submits to the jurisdiction of North Carolina in matters relating to the Order
and understands that the terms of the Order obligate him/her to use discovery mate-
rials designated CONFIDENTIAL solely for the purposes of the above-captioned ac-
tion, and not to disclose any such confidential information to any other person, firm
or concern.

        The undersigned acknowledges that violation of the Order may result in judi-
cially-imposed penalties, including contempt of court.

             Name:
             Job Title:
             Employer:
             Business Address:



                                          9

     Case 5:20-cv-00084-KDB-DSC Document 14 Filed 10/09/20 Page 9 of 10
Date:                                        ___________________________
                                             Signature




                                    10

    Case 5:20-cv-00084-KDB-DSC Document 14 Filed 10/09/20 Page 10 of 10
